                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

N2 SELECT, LLC, et al.,                          )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )          No. 4:18-CV-00001-DGK
                                                 )
N2 GLOBAL SOLUTIONS, INC., et al.,               )
                                                 )
       Defendants.                               )

       ORDER DENYING PLAINTIFFS’ RENEWED MOTIONS FOR DEFAULT

       This case arises from an alleged scheme to defraud a group of investors. Plaintiffs, a

limited liability company and eight individual investors based in Kansas City, Missouri, allege the

Defendants, who are based in the New York area, engaged in fraud, misrepresentation, breach of

fiduciary duty, and breach of contract by failing to disclose crucial information, embezzling from

the company, and providing fraudulent documentation.

       Now before the Court are Plaintiffs’ renewed motions for default against Defendants Paul

Amelio and David Katz (Docs. 60-61). For the following reasons, the motions are DENIED.

                                          Background

       Pro se Defendants Paul Amelio and David Katz (collectively “Defendants”) were served

with the First Amended Complaint on March 7, 2018. Defendants did not file an answer or

otherwise respond, and on May 29, 2018, Plaintiffs filed motions for default against them (Docs.

16, 18). On June 26, 2018, Defendants late-filed motions to dismiss raising various defenses. The

Court subsequently denied the motions for default (Doc. 43), noting Defendants were representing

themselves and had responded, albeit late, and that the law preferred disposition of cases based on

the merits and not procedural missteps. Swink v. City of Pagedale, 810 F.2d 791, 792, n.2 (8th
Cir. 1987) (finding the moving party was not prejudiced by the district court’s denial of a motion

for default judgment because “[t]here is a strong public policy, supported by concepts of

fundamental fairness, in favor of trial on the merits”).

       After two procedural “detours” in the case where the parties briefed issues concerning

subject matter jurisdiction and the corporate Defendant N2 Global Solutions, Inc.’s failure to

secure representation, Plaintiffs filed their Second Amended Complaint (Doc. 52) on December

10, 2018.

       Defendant Paul Amelio filed a response of sorts on January 14, 2019. The Clerk of the

Court deleted the response because it was incorrectly filed and instructed him to refile it, which he

did not do until two weeks later.

       On January 30, 2019, Plaintiffs filed the pending renewed motions for default. That same

day, Defendant Paul Amelio filed a motion (Doc. 62) for leave to file a response out of time to the

Second Amended Complaint, and he attached to it his second motion to dismiss. He also attempted

to file a similar motion on Defendant Katz’s behalf in an attachment (Doc. 62-1). On February

13, 2019, Defendant Katz filed a motion for leave to file out of time a response to the Second

Amended Complaint (Doc. 67), and a motion to dismiss the Second Amended Complaint (Doc.

66).

                                             Discussion

       As the Court previously noted, a defendant must answer or otherwise respond within 21

days of being served with a complaint. Fed. R. Civ. P. 12(a)(1)(A). While failure to answer can

trigger default, see Fed. R. Civ. P. 55(a), the law prefers disposition of cases based on the merits

and not procedural missteps. Swink, 810 F.2d at 792. In the present case, although Defendants

have responded late, they have responded. Additionally, while Plaintiffs argue that this case has




                                                  2
been on file since January 2, 2018, and that any further delay will prejudice them, they are arguably

responsible for some of the delay in this case,1 and they have failed to articulate what this prejudice

is. Accordingly, the Court denies Plaintiffs’ renewed motions for default and grants Plaintiffs

leave to late file their various motions to dismiss.

         That said, given their history of repeatedly late-filing, the Court cautions Defendants that

going forward it will not grant either of them leave to file anything out of time absent extraordinary

circumstances that can be verified by the Court.2

         IT IS SO ORDERED.

Date: February 21, 2019                                         /s/ Greg Kays
                                                                GREG KAYS, JUDGE
                                                                UNITED STATES DISTRICT COURT




1
 For example, they failed to plead the citizenship of the members of Defendant McCarter & English, LLP, which led
to a pause in the litigation while the Court determined whether it possessed subject matter jurisdiction to hear this
case.
2
 Defendant Paul Amelio states the reason he failed to file a timely response to the Second Amended Complaint is that
he is responsible for the care of his 94 year old mother and that she was repeatedly in and out of hospital and nursing
homes throughout December and January. Then, after his mother was out of the hospital, he had to leave town to visit
a relative who had suffered a stroke and then passed away.


                                                          3
